DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki (US Pat No 8,690,291) in view of Sekiyama et al (US Pat No 7,431,289).
Regarding claim 1, Moriwaki discloses a device comprising:
a pinch roller (64); and
a star wheel (65) disposed directly opposite the pinch roller to advance a medium along an output media path (e.g. to form a nip).
It is noted that Moriwaki fails to disclose the flap disposed to cover the star wheel and guide the sheet.  However, Sekiyama discloses a discharge flap (105) disposed to cover a wheel in a first position and to be moved by a force applied by the medium being advanced along the output media path to a second position, the medium to be directed toward an output tray when the flap is in the second position (as shown in figure 2).  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Moriwaki with the teachings of Sekiyama to achieve the predictable result of directing the medium, while discharged, toward the discharging tray.

Regarding claim 2, Sekiyama discloses the flap is disposed in the second position to contact a portion of the medium and direct the medium toward a receiving surface of the output tray (as shown in figure 10).

Regarding claim 4, Sekiyama discloses a pinch roller (100) disposed above the star wheel to advance media along the output media path, wherein the flap is to direct the medium toward the output tray when the medium is unconstrained by the pinch roller and star wheel (as shown in figure 10).

Regarding claim 8, Moriyama discloses an imaging device comprising:
a pinch roller (64)
a star wheel (65) disposed directly opposite the pinch roller to advance a medium; and
an output tray (7) to receive the medium.
It is noted that Moriwaki fails to disclose the flap disposed to cover the star wheel and guide the sheet.  However, Sekiyama discloses a discharge flap (105) disposed to cover a wheel in a first position and to be moved by a force applied by the medium being advanced along the output media path to a second position, the medium to be directed toward an output tray when the flap is in the second position (as shown in figure 2). It would have been obvious to one having ordinary skill in the art to have modified the device taught by Moriwaki with the teachings of Sekiyama to achieve the predictable result of directing the medium, while discharged, toward the discharging tray.
Regarding claim 9, Sekiyama discloses the flap is to apply a force to a portion of the medium when the medium is unconstrained by the pinch roller and the star wheel (shown in figure 10).
Regarding claim 11, Sekiyama discloses the flap is disposed to surround the pinch roller (as shown in figure 2).
Regarding claims 15 and 16, the combination of Moriwaki and Sekiyama discloses the medium is to be constrained by the pinch roller and the star wheel, and wherein, in the first position, the flap is disposed to cover an area of the constraint by the pinch roller and the star wheel before the medium is constrained (e.g. before the sheet is ejected, the flap is in the lower position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki in view of Sekiyama et al in view of Ardery et al (US Pat No 6,547,238).
Regarding claim 13, Moriwaki discloses an imaging device, comprising:
a pinch roller (65);
a star wheel (64) disposed directly opposite the pinch roller to form an end of a media path to advance a medium; and 
an output tray (7) to receive the medium.
It is noted that Moriwaki fails to disclose the axle and flap disposed to cover the star wheel and guide the sheet.  However, Sekiyama discloses an axle (107) coupled to the imaging device to hold a wheel, and a discharge flap (105) disposed to cover a wheel in a first position and to be moved by a force applied by the medium being advanced along the output media path to a second position, the medium to be directed toward an output tray when the flap is in the second position (as shown in figure 2).  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Moriwaki with the teachings of Sekiyama to achieve the predictable result of directing the medium, while discharged, toward the discharging tray.

	It is noted that Sekiyama fails to disclose the pinch roller and flap to be disposed on the same axle.  However, Ardery discloses a similar device wherein a flap (28) used for force sheets toward an output tray shares an axle with a pinch roller (16).  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Sekiyama with the teachings of Ardery to achieve the predictable result of requiring less structure and therefore reducing the overall cost of the device and thereby having the flap disposed on the same axle as the pinch roller (e.g. obvious to try with limited, predictable results).

Regarding claims 5 and 10, it is noted that Sekiyama fails to disclose the pinch roller and flap to be disposed on the same axle.  However, Ardery discloses a similar device wherein a flap (28) used for force sheets toward an output tray shares an axle with a pinch roller (16).  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Sekiyama with the teachings of Ardery to achieve the predictable result of requiring less structure and therefore reducing the overall cost of the device and thereby having the flap disposed on the same axle as the pinch roller (e.g. obvious to try with limited, predictable results).
Regarding claim 17, the combination of Moriwaki and Sekiyama discloses the medium is to be constrained by the pinch roller and the star wheel, and wherein, in the first position, the flap is disposed to cover an area of the constraint by the pinch roller and the star wheel before the medium is constrained (e.g. before the sheet is ejected, the flap is in the lower position).

Claims 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki in view of Sekiyama et al in view of Osaki (US Pat No 9,199,817).
Regarding claims 7 and 12, it is noted that Sekiyama is silent as to the weight of the flap.  However, Osaki discloses a similar flap (24/50) device for directing sheets toward the tray (23) wherein the weight of the flap is between 1 and 20 grams (see at least claim 7).

Regarding claim 6, it is noted that Sekiyama is silent as to the material in which the flap is made.  However, Osaki has an embodiment where the flap is specifically made of metal (see column 7, lines 60-67).  
It would have been obvious to one having ordinary skill in the art to have modified the device taught by Sekiyama with the teachings of Osaki to achieve the predictable result of reliably ensuring the sheets are directed toward the tray without causing damage to the sheets as they’re ejected (e.g. obvious to try with limited, predictable results and further in absence of any disclosed criticality of the material being used).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki in view of Sekiyama et al in view of Ardery et al, further in view of Osaki.
Regarding claims 14, it is noted that Sekiyama and Ardery is silent as to the weight of the flap.  However, Osaki discloses a similar flap (24/50) device for directing sheets toward the tray (23) wherein the weight of the flap is between 1 and 20 grams (see at least claim 7).
It would have been obvious to one having ordinary skill in the art to have modified the device taught by Sekiyama with the teachings of Osaki to achieve the predictable result of reliably ensuring the sheets are directed toward the tray without causing damage to the sheets .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619